Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to correspondence filed 03/01/22 regarding application 16/598,764, in which claims 1 and 6 were amended. Claims 1-10 are pending and have been considered.

Response to Arguments
Amended independent claims 1 and 6 overcome 35 U.S.C. 103 rejections of claims 1-10 based on Beaumont, Orbach, Gainsboro, Visser, and Saitoh, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 6 is Beaumont et al. (2015/0088515). Beaumont discloses a speech interaction method, comprising: acquiring, by a speech interaction apparatus, speech data of a user (detecting human speech, [0029], Fig 3, Human Speech Detected 340); performing, by the speech interaction apparatus, user attribute recognition on the speech data to obtain a first user attribute recognition result, wherein the user attribute is used to represent a user identity ([0035], Fig 3, Identify primary speaker 370); performing, by the speech interaction apparatus, content recognition on the speech data to obtain a content recognition result of the speech data 

A combination or modification of Beaumont and the other prior art of record would not have resulted in the limitations of claims 1 or 6, and therefore claims 1 and 6 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-5 and 7-10 are allowable because they further limit allowable parent claims 1 and 6. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                         03/10/22